DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/18/2022 in response to Office Action 1/20/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding amended claims 1 and 17, Applicant’s arguments (page 6, para 2), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rotated a full 180 degrees about the circumferential axis) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that Applicant Figure 7 on page 6 does not show a 180-degree rotation.

Regarding amended claims 9, 12-13 and 16, Applicant’s arguments (page 7, USC 103) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 4394918 issued to Grussen (hereinafter “Grussen”).
Regarding claim 1, Grussen teaches a tamper-evident closure (Fig 4, screw cap with cap body 1 and tamper-proof hold ring 2) for 
   a container neck (Fig 4, container neck 12) including a retention bead (Fig 4, collar 13), 
   the closure comprising a screw threaded cap (Fig 1, cap body 1 with inner helical thread 3) having a sidewall (Fig 1, outer sidewall of cap body 1) and a retaining ring (Fig 4, ring 2) having a circumferential axis (a circumferential axis being a horizontal diameter of the ring), 
   the retaining ring is connected to (is connected) the cap sidewall by 
   a plurality of bridges (Fig 3, breakable attachment tabs 4 and attachment flange 5), at least one of the bridges is frangible (Fig 3, breakable attachment tabs 4) and only one of the bridges is non-frangible (Fig 3, attachment flange 5) 
       whereby to form a strong, non-frangible link (Fig 3, attachment flange 5 is shown as thicker width therefore necessarily stronger than 4) between the ring and the sidewall, wherein when the cap is unscrewed and lifts up the presence of the non-frangible link causes the ring to be pulled up locally (Fig 3, where unscrewing causes 4 to break and 5 to lift up locally near 5 and not the outer edges of 2), wherein once the screw threaded cap is disengaged from the neck the cap can be flipped over (Fig 4, cap 1 is fully disengaged from the neck and flipped over to the right), wherein as the cap flips, the non-frangible link (Fig 4, attachment flange 5 is shown integrally formed (col 2, line 1), therefore in cited flipped cap position necessarily also flipped) causes localised regions (Fig 3, notches 6) of the ring either side to rotate, and thereby twist, about the circumferential axis of the ring (Fig 3, the bottom portion of 6 is shown stretched versus Figure 2, therefore is bending and twisting about the circumferential axis of the ring; in addition and in the alternative, said twisting occurs around the central axis of the ring).

Regarding claim 2, Grussen further teaches when the cap (Fig 1, cap body 1) is unscrewed the non-frangible link causes part of the ring to be pulled up (Fig 3, where unscrewing causes 4 to break and 5 to lift locally near 5 and not the outer edges of 2) and over (Fig 4, dashed line goes over collar 13) the retention bead (Fig 4, collar 13).

Regarding claim 3, Grussen further teaches the cap (Fig 1, cap body 1) comprises a top plate (Fig 4, end 9) and the sidewall (Fig 1, outer sidewall of cap body 1) depends from a periphery (Fig 1, outer sidewall of cap body 1 depends from the periphery of 9) thereof, and the retaining ring (Fig 4, ring 2) is arranged beneath the sidewall (Fig 3, ring 2 is shown below outer sidewall of cap body 1 on the left side).

Regarding claim 4, Grussen further teaches the non-frangible (Fig 3, attachment flange 5) bridge is longer, circumferentially (Fig 3, flange 5 is shown to be longer along the circumference than each 4), than the frangible (Fig 3, breakable attachment tabs 4) bridges.

Regarding claim 5, Grussen further teaches the bridges (Fig 3, breakable attachment tabs 4 and attachment flange 5) are adjacent slits (Fig 2, adjacent gaps between each 4 are slits).

Regarding claim 6, Grussen further teaches the bridges (Fig 3, breakable attachment tabs 4 and attachment flange 5) are molded (Fig 1, 1,2,3,4,5,7, are integrally molded - col 3, lines 31-32).

Regarding claim 7, Grussen further teaches the closure (Fig 4, screw cap with cap body 1 and tamper-proof hold ring 2) is movable to a stable open (Fig 4, after rotation, ring 2 with flange 5 “undergoes flexure which causes a plastic deformation” - col 5, line 7, therefore is stably open at current positioning) position.

Regarding claim 8, Grussen further teaches the closure (Fig 4, screw cap with cap body 1 and tamper-proof hold ring 2) is movable to a stable docking (Fig 4, after rotation, ring 2 with flange 5 “undergoes flexure which causes a plastic deformation” - col 5, line 7, therefore is stably docked at current positioning) position.

Regarding claim 10, Grussen further teaches the ring (Fig 4, ring 2) is plastically and/or elastically deformable (examiner chooses “or plastically”, “ring 2 undergoes… plastic deformation” - col 5, line 7).

Regarding claim 11, Grussen further teaches the ring (Fig 4, ring 2) is plastically deformed (“ring 2 undergoes… plastic deformation” - col 5, line 7) to provide a stable open (Fig 4, after twisting, ring 2 with flange 5 “undergoes flexure which causes a plastic deformation” - col 5, line 7, therefore is stably open at current positioning) position.

Regarding claim 14, Grussen further teaches there is no relative axial movement between (Fig 3, cap axial movement is shown having occurred, yet flange 5 remains in the same relative position with cap body 1 as the position shown in Figure 2, therefore showing no relative movement) the cap shell (Fig 1, outer sidewall of cap body 1) and the said non-frangible (Fig 3, attachment flange 5) bridge in the region (Fig 3, notches 6) of the said non-frangible bridge.

Regarding claim 15, Grussen further teaches the closure (Fig 4, screw cap with cap body 1 and tamper-proof hold ring 2) in combination with a container (Fig 4, container neck 12 is shown combined with the neck and necessarily defines said neck is on a container).

Regarding claim 17, Grussen teaches a tamper-evident closure (Fig 4, screw cap with cap body 1 and tamper-proof hold ring 2) for 
   a container neck (Fig 4, container neck 12) including a retention bead (Fig 4, collar 13), 
   the closure comprising a screw threaded cap (Fig 1, cap body 1 with inner helical thread 3) having a sidewall and a retaining ring (Fig 4, ring 2) having a circumferential axis, 
   the retaining ring is connected to a cap sidewall (Fig 1, outer sidewall of cap body 1) by 
   a plurality of bridges (Fig 3, breakable attachment tabs 4 and attachment flange 5), at least one of the bridges is frangible (Fig 3, breakable attachment tabs 4) and only one of the bridges is non-frangible (Fig 3, attachment flange 5) 
       to form a strong, non-frangible link (Fig 3, attachment flange 5 is shown as thicker width therefore necessarily stronger than 4) between the ring and the sidewall, 
   wherein non-frangible link is configured to cause the ring to be pulled up locally (Fig 3, where unscrewing causes 4 to break and 5 to lift up locally near 5 and not the outer edges of 2) when the cap is unscrewed from the neck, 
   wherein the cap is configured such that once the cap is disengaged from the neck, the cap can be flipped over (Fig 4, cap 1 is fully disengaged from the neck and flipped over to the right), and 
   wherein the non-frangible link (Fig 4, attachment flange 5 is shown integrally formed (col 2, line 1), therefore in cited flipped cap position necessarily also flipped) is configured to cause localised regions (Fig 3, notches 6) of the ring either side to rotate about the circumferential axis of the ring as the cap flips, whereby said localized regions are twisted (Fig 3, the bottom portion of 6 is shown stretched versus Figure 2, therefore is capable of is bending and twisting about the circumferential axis of the ring; in addition and in the alternative, said twisting occurs around the central axis of the ring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grussen in view of US 8469213 issued to Ishii (hereinafter “Ishii”).
Regarding claim 9, Grussen does not explicitly teach the sidewall (Grussen, Fig 1, outer sidewall of cap body 1) is provided with a plurality of ribs. 
    Ishii, however, teaches a cap sidewall (Fig 3, cap skirt wall 10) provided with a plurality of ribs (Fig 3, irregularities 18). 

The purpose of the ribs on the cap sidewall is to prevent slipperiness of fingers applied thereto (col 6, lines 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap sidewall of Grussen with ribs as taught by Ishii in order to benefit ease of use by preventing slipperiness with fingers applied thereto, which also gives a secure trusting feeling to remove the cap without accidental spilling in a brand-new car, with a child on a lap, or at a keyboard.

Regarding claim 12, Grussen does not explicitly teach the cap (Grussen, Fig 1, cap body 1) provides a tongue that allows a particular stable open position. 
    Ishii, however, teaches a cap (Fig 8, body 4 of shown bridged and twisted off tamper evident cap in an open position on a container neck) provides a tongue (Fig 1, protruding piece 46) which is rotated when a ring (Fig 2, 6 with 58a, 58b, 56a, 56b, 62a, 62b) is twisted (Fig 8, rotational bend open at 62a is twisted material) and can engage with (Fig 8, piece 46 engages with engaging jaw portion 68 of container neck portion 64) a container neck (Fig 8, neck portion 64) to hold a closure (Fig 8, container closure 2) in a stable open (Fig 8 is shown with the closure open and “held in place” - col 5, line 38) position.

The purpose of a tongue on a cap is to advantageously hold the position in Fig 8 so that a consumer can eat and drink contents such as a soft drink present in the container, without being impeded by the presence of the cap, and provide first class convenience by producing a sound when the tongue is engaged via elastic deformation and elastic restoration making it possible to confirm aurally the holding open position (col 10, lines 4-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Grussen with a tongue as taught by Ishii in order to provide steep advantages to a consumer imbibing a soft drink. First with an audible sound to confirm a held open position reducing worry of cap impedance causing spills from interrupted soft drink flow. Second, the consumer saves mental and physical time by not thinking about a clean convenient place to put the cap during consumption nor scattered pieces upon disposal at the end of consumption.

Regarding claim 13, Grussen does not explicitly teach the ring (Grussen, Fig 4, ring 2) provides a tongue that allows a particular stable open position.
    Ishii, however, teaches a closure ring (Fig 8, container closure 2 with tamper evident ring portion 6, also showing tethered and twisted off cap in an open position) provides a tongue (Fig 8, thin walled portion 62a) which is rotated when a ring (Fig 2, 6 integrally (via entirety of closure 2 - col 5, lines 58-59) with 58a, 58b, 56a, 56b, 62a, 62b) is twisted (Fig 8, the rotational bend at 62a to open is necessarily twisted material) and can engage with (Fig 8, 62a shown contacting engaging jaw portion 68 of container neck portion 64) a container neck (Fig 8, neck portion 64) to hold a closure (Fig 8, container closure 2) in a stable open (Fig 8 is shown with the closure stably open being “held in place” - col 5, line 38) position.

The purpose of a tongue on a closure ring is to advantageously hold the position in Fig 8 so that a consumer can eat and drink contents such as a soft drink present in the container, without being impeded by the presence of the cap, and provide first class convenience by allowing a portion of the closure cap to produce a sound when the tongue is engaged via elastic deformation and elastic restoration making it possible to confirm aurally the holding open position (col 10, lines 4-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Grussen with a tongue as taught by Ishii in order to provide steep advantages to a consumer imbibing a soft drink. First with an audible sound to confirm a held open position reducing worry of cap impedance causing spills from interrupted soft drink flow. Second, the consumer benefits from increased confidence due to a fully engaged held open position. Lastly, the consumer saves mental and physical time by not thinking about a clean convenient place to put the cap during consumption nor scattered pieces upon disposal at the end of consumption.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grussen in view of US 20170240326 issued to Rognard et al. (hereinafter “Rognard”).
Regarding claim 16, Grussen does not explicitly teach that the container (Grussen, Fig 4, container neck 12) has a short neck finish.
    Rognard, however, teaches a closure (Fig 26, closure 210; container closure includes “tamper-indicating features”, [0001]) on a container neck (Fig 26, neck 201) that has a short neck finish (Fig 28, short neck finish 202, is less than a 0.35 neck finish ratio; Examiner annotated Rognard Figure 28 measurements are copied from Figure 28 measurements, wherein measurements 27.70 mm and 8.41 mm formulate a ratio of 0.30 when 8.41 mm is divided by 27.70 mm; examiner notes this ratio result must be less due to the known standard calculation before the effective filing date).

    PNG
    media_image1.png
    362
    628
    media_image1.png
    Greyscale


The purpose of a short neck finish is to give significant weight saving ([0091] last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container neck of Grussen with a short neck finish as taught by Rognard in order to advantageously grant significant weight savings of the container, where the weight saved means less material used which saves on material costs for both the container and corresponding mated closure. In addition, the consumer benefits from a slightly faster opening time to enjoy the contents of the container, being that the short nature of the neck provides less space for lengthy threads.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731